728 N.W.2d 460 (2007)
Stanley Arnold MITCHELL, Plaintiff-Appellee,
v.
PREMIUM PROPERTIES INVESTMENTS LIMITED PARTNERSHIP, d/b/a Quality Inn, Defendant-Appellant.
Docket No. 130273. COA No. 253847.
Supreme Court of Michigan.
March 28, 2007.
On order of the Court, the application for leave to appeal the October 4, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and we REINSTATE the summary disposition order of the Roscommon Circuit Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.